COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER ON MOTION FOR REHEARING AND RECONSIDERATION EN BANC

Appellate case name:      In re O.O. and A.G.

Appellate case number:    01-15-00430-CV

Trial court case number: 2015-02330J

Trial court:              314th District Court of Harris County

Date motion filed:        August 28, 2015

Party filing motion:      Relators

    It is ordered that the motion for rehearing and reconsideration en banc is    DENIED
GRANTED.


Judge’s signature: /s/ ___Evelyn V. Keyes______________________________________
                        Acting Individually  Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd.

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: October 6, 2015